Citation Nr: 1804446	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-32 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the U.S. Army from February 1951 to February 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in December 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a valid diagnosis of PTSD consistent with DSM criteria.

2.  Psychiatric disorder other than PTSD, to include anxiety disorder did not originate in service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated July 29, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking service connection for psychiatric symptoms, claimed as PTSD and anxiety, which he asserts are related to traumatic experiences during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

On the other hand, there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 f)(3).

A diagnosis of PTSD must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the upon the to the recently-updated Fifth Edition, (DSM-5).  However, the Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in December 2015.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In various statements submitted with his claim, the Veteran has identified the primary events that he considers to be the precipitating cause of his claimed PTSD and anxiety.  He reports that while stationed in Korea one night he and another soldier were escorting a civilian back home when their jeep slid off the road into a rice paddy.  The driver left him alone with the jeep while he went for help.  It was completely dark and the Veteran could hear rifle shots, but was unable to tell where they were coming from.  He also described an occasion where a Chinese prisoner escaped and attacked another soldier.  The Veteran called for help to assist in subduing and confining the prisoner.  He states that he feared for the other soldier's life as well as his own and the thought of being attacked by prisoners was greatly disturbing.  The Veteran also reported another non-combat stressor as a result of his military duties, which were comprised of examining, recording, summarizing, and plotting the order of battle information.  The Veteran states that he often worried about the exactness of his work and how it would affect the troops if he made a mistake.  See VA Form 21-4138 and VA Form 21-0781, Statement in Support of PTSD Claim, received in July 2011.  

There is no indication the Veteran engaged in combat, as he did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  To the extent his claimed stressors are related to hostile military or terrorist activity, the RO has already determined that his experiences while serving in Korea fall within the regulations under 38 C.F.R. § 3.304(f)(3).  See December 2016 Board Remand.  However, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM criteria.  

The available service treatment records show that at separation in February 1953, the clinical evaluation did not indicate any significant psychiatric abnormalities.  There is also no indication that the Veteran had a need for medical care due to any acute psychiatric symptoms in the immediate years after his separation from service in 1953.  The earliest relevant medical evidence is found in a July 2012 VA examination report almost 60 years later, when the psychologist concluded that while the Veteran met the DSM-IV stressor criteria, he did not meet the full criteria for PTSD diagnosis or any other Axis I diagnosis.  

After that examination the Veteran submitted clinical treatment records and statements from his private psychiatrist who diagnosed both PTSD and anxiety disorder.  See treatment records from G. W. Frick, M.D. from Northeast Florida Psychiatric Association, dated from March 2014 to June 2015.  It is not clear how the diagnoses were made but they appear, in large part, to be based upon a vague and general reference to symptoms without a specific discussion of the DSM criteria.  In October 2015, this same psychiatrist completed a PTSD Disability Benefits Questionnaire (DBQ).  He checked a series of boxes in the PTSD Diagnostic Criteria section indicating the Veteran's symptoms met the full DSM-5 diagnostic criteria, but did not include examination findings or psychological testing results that would tend to support this conclusion.  

The Veteran also submitted a May 2016 Vet Center Progress Note in which a psychologist declined to give a definitive diagnosis.  However she noted that the Veteran scored a 42 on the PCL-5 (PTSD Checklist-5) indicating symptoms of depression, but that he likely did not have PTSD.  She also noted the Veteran reported anxiety symptoms and that he had a past history of anxiety that appeared to have been diagnosed as PTSD.  

The Veteran was most recently afforded a VA psychiatry examination in October 2017, where the psychologist concluded the Veteran does not have a mental health diagnosis at this time.  She considered the Veteran's account of witnessing the physical attack on a fellow soldier by a Chinese prisoner, which she noted met the requirements for a Criterion A stressor (sufficiency of the stressor), but did not meet criterion B through H (which relate to manifested symptoms; duration of symptoms; and symptoms causing significant distress or impairment).  

As part of the evaluation, the Veteran completed psychological testing, to include the PCL-5, the Beck Anxiety Inventory (BAI) and Beck Depression Inventory (BDI-II).  The results of the PCL-5 yielded a score of 43, indicative of moderate symptoms including repeated disturbing memories and dreams, flashbacks, psychological discomfort when reminded of stressful experiences, physiological reaction, difficulty recalling important parts of events, self-blame, guilt, irritability, hypervigilance, behavior placing him at risk, concentration difficulty, and sleep distraction with more pronounced exaggerated startle response, negative feelings, feeling distant from others, decreased interest and strong negative beliefs about self.  The results of the BAI and BDI-II yielded scores of 7 and 6 respectively, indicative of minimal, if any, anxiety or depression.  The examiner noted the Veteran presented with no significant psychological distress.  When reporting symptoms he typically reverted to a comparison of himself to other veterans with a tendency to minimize symptoms related to PTSD.  Guilt feelings were most prominent and the symptoms, as reported on the PCL-5, were not bothersome and did not affect daily function.

The psychologist referred to the Veteran's history of treatment for mental health issues, noting the diagnoses of PTSD and anxiety made by private treatment providers.  She reiterated that although the Veteran exhibits symptoms of PTSD and anxiety; they were not clinically significant enough to meet the full DSM-5 or DSM-IV diagnostic criteria for any mental disorder.  She explained that the Veteran's symptoms do not interfere with daily function or interpersonal relations, (although these are restricted to select individuals such as other veterans).  In addition, his spouse reported that he was independent in all instrumental ADLs and did not display significant psychological distress.  The symptoms observed by her included restless sleep and intermittent anxiety related to situational stressors.  

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  The VA opinions are both probative and persuasive as they are based upon a complete review of the claims file, and set out the most helpful and complete discussion of the medical evidence in concluding that it was less likely than not that the Veteran experiences PTSD.  In particular the 2017 VA psychologist offers a clear explanation for her opinion, relying on the Veteran's reported stressor and specific medical history as well as her medical expertise and current medical knowledge, in concluding that it is less likely than not that the Veteran has PTSD.  The opinion is also highly probative because the examiner considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  

That notwithstanding, careful consideration has also been given to the opinion from the Veteran's private treating psychiatrist who diagnosed PTSD.  The Board is cognizant that this medical provider, clearly evaluated the Veteran over a period of time and thus is presumably well aware of his history of psychiatric symptoms.  Unfortunately, the persuasive value of this favorable opinion is weakened as there is no indication which DSM criteria were believed to have been met at that time or upon what basis the diagnosis was found to have met the full criteria, which detracts from its probative value.  With respect to the DBQ, the psychiatrist essentially checked boxes without offering comments, remarks, or rationale for the determination that the Veteran met the PTSD criteria.  

After weighing all the evidence, the Board finds the overall disability picture, and particularly, the VA opinions, fail to establish a valid diagnosis of PTSD during the appeal period. 

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorders other than PTSD (evidence currently of record denotes the presence of anxiety disorder) to the Veteran's military service.  As noted above there is no evidence of psychiatric symptoms until 2012, almost 60 years post service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no competent evidence of a nexus between the previously diagnosed anxiety disorder and service as both VA psychologists found the Veteran did not meet the criteria for any acquired psychiatric disorder based on the information gathered, including the psychiatric testing of record.  As noted previously the private mental health notes indicating such a diagnosis, did not discuss the specific DSM criteria considered and so warrant a lesser degree of probative weight.  

To the extent the Veteran's statements purport to provide a nexus opinion between his psychiatric symptoms and service, the Board notes that determining the etiology of a psychiatric disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Ascertaining the etiology of psychiatric disorders requires the interpretation of results found on psychological assessments and knowledge of the psychiatric system for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


